Citation Nr: 1426428	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-05 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diverticulitis, to include as due to contaminated water at Camp Lejeune.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to contaminated water at Camp Lejeune.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran had active service from October 1972 to October 1975 and from April 1980 to August 1984.  Information in the claims file shows that the Veteran's first period of service with the Marine Corps was honorable, but that his discharge from his second period of service with the Army was other than honorable.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of the appeal subsequently was transferred to the RO in Louisville, Kentucky. 

In March 2010, the Veteran filed a claim for service connection for a schizoaffective disorder and subsequently claimed it was due to his exposure to contaminated drinking water at Camp Lejeune during his first period of active duty.  Case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for a schizoaffective disorder to the broader issue of entitlement to service connection for an acquired psychiatric disorder, to include as due to contaminated drinking water at Camp Lejeune, as is reflected on the cover page.  

The Board notes that the RO did not consider the Veteran's claim for service connection for a mental disorder as a claim for whether new and material evidence had been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.  The Board's review of the claims file shows that in March 1992 the Veteran attempted to file a claim for service connection for psychiatric problems and in May 1993 attempted to file a claim for service connection for mental problems.  A deferred rating dated in March 1994 noted that if the May 1993 issue was still pending the Veteran was to be informed that his second period of service was other than honorable, but that he could request treatment for his conditions at the VA Medical Center.  He was so informed in subsequent March 1994 correspondence.  

In August 1994, the Veteran attempted to file a Notice of Disagreement to what he termed the RO's denial of his claim for psychological problems; however, in September 1994 correspondence the RO informed the Veteran that no adjudicative determination of entitlement had ever been made on any claim for entitlement to service connection for psychological problems.  As there is no rating decision found in the claims file ever adjudicating the Veteran's claims for psychological conditions, the RO has adjudicated the Veteran's March 2010 claim for service connection for a mental disorder, claimed as a schizoaffective disorder, without requiring the submission of new and material evidence.  See 38 C.F.R. § 3.156 (2013) (new and material evidence required only when previous claim was adjudicated in a prior final decision).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2013).  

In February 2011, the Veteran submitted a VA Form 9, Substantive Appeal, in which he requested a Board hearing be held at the RO.  A review of the claims file and his electronic file on Virtual VA discloses that neither the Veteran nor his representative has ever withdrawn this request for a Board hearing.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  Therefore, additional action is required in this case because the Veteran maintains a desire to attend a Board hearing at the RO.  As the Regional Office schedules Travel Board hearings, a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

The RO shall schedule the Veteran for a Travel Board hearing.  Notification of the date and time of the hearing shall be sent to the Veteran at his latest address of record as well as to his representative.  After the hearing or after the Veteran's failure to appear for the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



